Title: To John Adams from John Taylor, 10 February 1815
From: Taylor, John
To: Adams, John


				
					Dear Sir
					Virginia Port Royal Feb: 10. 1815
				
				I drop you a line to apprise you of an error in numbering your letters. Numbers 23 & 25 have been received, but no number 24.—25 is evidently the successor of 23, and ought to have been numbered 24. These letters give me great pleasure, and if I live, shall be candidly considered. They contain many observations, in which we differ and agree. They are all read under the influence of a wish to discover truth; a wish, which though an imperfect sponsor  for success, as I know from experience, yet serves to equalize confidence in some measure, between ourselves and others, and to dispose the  mind to respect opinions adverse to its own.The very few  of the inquiry bound, are I believe sold. The printer keeps the rest in sheets, as a hostage to extort something from me, nor do I know of a single book in the hands of any seller. Another printer has lately endeavored to purchase  the copy right of me, which against my wish I have resolved to sell, if I can get books enough for it to make a  handsome donation to an academy near me. In my answer to this latter printer’s application, is the  following paragraph. “If the book should sell, it will introduce another of better composition. Mr: Adams (the former president) is now doing me the honour of criticising it, in a series of letters to me, which I have promised him to offer to the publick. These already extend to about 150 pages, and will require a short reply from me. They contain a considerable fund of wit humour and learning, and should you purchase the copy right of the enquiry, I will present them to you, if you will engage to print them”. My motives for sending you a copy of this sentence are, to evince my sincerity in the declarations formerly made to you, my disapprobation of the assaults you have recently experienced in the newspapers, and the continuance of the high respect always entertained for you, by, Sir,   Your mo: obt: st.
				
					John Taylor
				
				
			